Citation Nr: 0922662	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1969 to September 1970.  Service in 
Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied service connection for bilateral 
hearing loss and tinnitus.  

The Veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.

In June 2007 the Board remanded the Veteran's claims for 
additional evidentiary development.  A supplemental statement 
of the case (SSOC) was issued in November 2008 by the VA 
Appeals Management Center (AMC) which continued the denial of 
the Veteran's claims.  The case is once again before the 
Board. 

Issue not on appeal

In the above-mentioned June 2007 decision, the Board denied 
the Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder.  That issue has therefore been 
resolved and it will be discussed no further herein.  
See 38 C.F.R. § 20.1100 (2008).




FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service, to include noise exposure therein.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed tinnitus and his military service, to 
include noise exposure therein.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111 (West 2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.  For the sake of 
economy, the Board will address these issues together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  



Stegall concerns

In June 2007, the Board remanded the case to the AMC in order 
to request the Veteran identify any additional treatment 
records pertaining to his bilateral hearing loss or tinnitus 
and to obtain a medical nexus opinion.  The Veteran's claim 
was then to be readjudicated.

The record reveals that in a June 2007 letter the AMC 
requested that the Veteran identify or submit any additional 
records that he might have.  The Veteran did not identify or 
submit any additional treatment records.  The requested 
medical nexus opinion was obtained by the AMC in September 
2008, and the claim was readjudicated via the November 2008 
SSOC.  Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated July 8, 2004, including a request for 
evidence of a relationship between his "current disability 
and an injury, disease, or event in military service." 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the July 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claims of entitlement to service connection were 
denied based on element (3), a connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.  In 
any event, the Veteran received specific notice of the 
Court's Dingess decision in a June 14, 2007 notice letter.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  While 
not argued by the Veteran's representative, the Board notes 
that both the September 2008 VA examination report documents 
the Veteran's complaints of difficulty hearing in speech in 
the presence of noise.  In any event, since the Board is 
denying service connection for bilateral hearing loss, any 
failure on the part of the VA examiner to fully discuss the 
functional effects caused by the Veteran's disability would 
amount to harmless error as an extraschedular rating cannot 
be applied and 38 C.F.R. § 3.321(b) is moot. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in March 2007 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110  (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis 

With respect to Hickson element (1), audiological 
examinations conducted in March 2004 and September 2008 
reveal bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  Both examination reports also document the 
existence of tinnitus.  Hickson element (1) has therefore 
been satisfied with respect to both issues.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records reveal no medical evidence of bilateral 
hearing loss as defined by 38 C.F.R. § 3.385, tinnitus, or 
any ear disease or hearing complaints in service.  Upon 
separation, the Veteran's ears were noted as "normal."  In 
addition, the evidence does not show hearing loss within the 
one year presumptive period after service.  See 38 C.F.R. 
§ 3.309(a).  Indeed, the first evidence of hearing loss or 
tinnitus comes from a March 2004 VA audiological report, more 
than three decades after service.

Concerning in-service injury, the Veteran has asserted that 
he suffered acoustic trauma during service.  Specifically, 
the Veteran has indicated that while in Vietnam, he was 
housed in a Quonset hut near artillery and was constantly 
exposed to artillery fire.  Since the Veteran was assigned to 
the headquarters battery of an artillery unit, it is 
reasonable to assume that he was exposed to acoustic trauma 
during service.  Hickson element (2) has arguably been met. 

Concerning Hickson element (3), the record contains 
conflicting medical opinions which address the issue of 
medical nexus.

A March 2004 audiological report recorded the Veteran's 
history of acoustic trauma during service and indicated that 
this noise exposure "more likely that not" contributed to 
his present hearing loss.  The reviewing physician did not 
provide a basis for his opinion and did not comment on 
whether a nexus existed between the Veteran's tinnitus and 
his military service. 

In contrast, after examining the Veteran, recording his 
complaints and reviewing the claims folder, the September 
2008 VA examiner stated that the Veteran's bilateral hearing 
loss and tinnitus were not related to his military service.  
In her report, the VA examiner stated that the Veteran's 
diagnosed hearing loss is most likely related to the natural 
aging process [the Veteran is 58 years of age] and is not due 
to his military service.  With respect to the Veteran's 
tinnitus, the examiner noted that that despite his current 
complaints, there is no medical evidence documenting tinnitus 
in the 30 years following separation from military service. 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinion of the 
September 2008 VA examiner to be more persuasive than the 
opinion contained in the March 2004 audiological examination 
report. 

As was noted in the Board's June 2007 remand, the medical 
opinion contained in the March 2004 audiological report does 
not provide any basis for the conclusion that the Veteran's 
hearing loss is related to military service.  The report also 
fails to discuss the Veteran's service treatment records 
including his enlistment and separation physicals.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."].  

In contrast, the September 2008 VA examination report 
indicates that prior to rendering a medical opinion, the VA 
examiner reviewed the Veteran's claims folder, to include his 
medical history and service treatment records.  After 
reviewing all the evidence the examiner explained that based 
on the audiological findings recorded during service and 
those recorded in 2009, the Veteran's hearing loss was most 
likely related to the natural aging process and not a result 
of in-service noise exposure.  As noted above, with respect 
to the Veteran's tinnitus claim, the VA examiner indicated 
that there are no medical records documenting tinnitus or 
complaints of tinnitus since the Veteran separated from 
service or in his service treatment records.

Because of her reliance on a physical examination, prior 
audiological testing results, an interview with the Veteran 
and a review of his medical history, the Board finds the 
opinion of the September 2008 VA examiner to be more 
probative than the opinion of the March 2004 audiological 
examiner who did not explain the basis for his opinion.  In 
addition, the VA examiner's conclusion appears to be 
congruent with the objective medical record over several 
decades, which does not contain any medical evidence 
documenting a complaint of hearing loss or tinnitus. 

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his bilateral 
hearing loss and tinnitus and service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board observes that the Veteran has contended that he has 
had hearing loss and tinnitus since separating from service.  
The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  

The objective medical records do not disclose complaints of 
hearing loss or tinnitus for several decades after service.  
The March 2004 audiology report is the first medical evidence 
of these disabilities.  There is no mention of ear problems 
by the Veteran until he filed his initial claim of 
entitlement to VA benefits more than 
30 years after he separated from military service in 
September 1970.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Voerth v. West, 13 Vet. App. 117, 
120-21 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology].  Such 
evidence is lacking in this case.

In this case, the weight of the probative evidence of record 
is against a finding of a nexus between the Veteran's 
bilateral hearing loss and his tinnitus.  Accordingly, 
Hickson element (3), medical nexus, has also not been 
satisfied, and the Veteran's claims fail on this basis alone.

Additional comment

While audiological testing conducted during the Veteran's 
enlistment examination did not reveal hearing loss as defined 
by 38 C.F.R. § 3.385, the examining physician recorded that 
the Veteran had "defective hearing" and provided a physical 
profile of "H2"  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) [observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service); the 
"H" reflects the state of the "hearing and ear"].  

There is a statutory presumption of soundness on enlistment.  
Specifically, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

While defective hearing was clearly marked on the Veteran's 
enlistment examination, the Board finds that the statutory 
presumption of soundness has not been rebutted by clear and 
unmistakable evidence.  In particular, the Veteran's 
enlistment examination did not reveal hearing loss as defined 
by 38 C.F.R. § 3.385.  The enlistment examination also 
appears to be at odds with the Veteran's July 1970 separation 
examination, which described "normal" hearing.  The 
September 2008 VA examiner stated the Veteran passed a July 
1970 whisper test and while "this test is not used 
clinically for diagnosis of hearing loss, [it demonstrates 
that the Veteran] had normal hearing in the speech 
frequencies at that time."  

In a December 2005 statement, the Veteran acknowledged that 
he was described has having defective hearing upon 
enlistment.  However, he has not argued that a pre-existing 
hearing loss disability was aggravated by military service.  
Instead, the Veteran has consistently argued that acoustic 
trauma experienced during service caused his hearing 
problems.  See the March 2007 hearing transcript, pages 8-10.   

Furthermore, the Veteran's representative has conceded that 
the audiological findings made during the Veteran's 
enlistment examination "reveal that no clinically 
significant hearing loss was shown at enlistment because the 
test results were all less than 20 db."  See the June 2009 
Informal Hearing Presentation, page 2.  This statement is 
congruent with the findings of the August 2008 VA examiner.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Since the statutory presumption of soundness on enlistment 
has not been rebutted, the matter of aggravation is moot.   

However, even if the Board were to assume that the Veteran's 
hearing loss existed prior to enlistment, there is no 
evidence whatsoever which indicates that his military service 
aggravated that condition.  Indeed, as discussed above, the 
September 2008 VA examiner stated the Veteran's current 
hearing loss is a product of the natural aging process and 
not the result of in-service acoustic trauma. 

Conclusion

In sum, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


